SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: Deutsche Strategic High Yield Tax-Free Fund Effective October 1, 2014, the following replaces similar information relating to the fund under the “PART II: APPENDIX II-C — FEE RATES OF SERVICE PROVIDERS” section of the fund’s Statement of Additional Information: Fund Name Management Fee Rate Deutsche Strategic High Yield Tax-Free Fund First $300 million 0.515% Next $200 million 0.465% Next $500 million 0.440% Next $1 billion 0.420% Thereafter 0.400% Please Retain This Supplement for Future Reference September 10, 2014 SAISTKR-174
